Exhibit 10.3




MANAGEMENT AND FINANCIAL SERVICES AGREEMENT




BETWEEN




XUN ENERGY, INC.




AND




WILLIAM D. SPIER




FOR




MANAGEMENT AND FINANCIAL SERVICES AS TREASURER




Contract No.  S20150603




THIS AGREEMENT, effective as of June 1, 2015 is entered into between XUN ENERGY,
INC. (XUN), a Nevada corporation and WILLIAM D. SPIER (SPIER).




1.

SERVICES TO BE PERFORMED:  SPIER shall perform management and financial services
including TREASURER Duties and additional tasks as outlined in Attachment A,
Scope of Services, attached hereto and made a part of this agreement.  




2.

TERM OF THE AGREEMENT:  The term of the Agreement shall commence on June 1, 2015
and continue in effect through May 31, 2016.




3.

COMPENSATION:  In consideration for services provided, XUN shall pay SPIER a sum
not to exceed $120,000 in cash payments. This amount includes all costs related
to the engagement of the Treasurer except 3rd party or travel expenses.  




SPIER shall invoice XUN on a monthly basis on the following basis:




·

Treasurer - $10,000 per month for a minimum of 20 hours per month

·

SPIER shall submit to XUN a timecard on a monthly basis which, when approved,
will serve as documentation for billing by SPIER.




The terms and conditions will be renegotiated upon the successful consummation
of a Business Combination through the acquisition of, or merger or consolidation
with, a company that has substantial additional capital and or operating
revenues; or the Company is able to finance operating expenses with additional
debt or through equity financing of not less than $5,000,000.




XUN shall reimburse SPIER for the cost of airfare and travel expenses and
preapproved disbursements made on behalf of XUN.


 

CONTRACT NO: S20150603




1






4.

AUTHORIZED REPRESENTATIVES AND NOTICES:  XUN and SPIER shall each designate, in
writing, an Authorized Representative who has authority to make changes to the
scope, terms and conditions of this Agreement.




4.1

For XUN:




Jerry G. Mikolajczyk, President and CEO

12759 NE Whitaker Way, #C453,

Portland, Oregon, 97230

Phone:  (775) - 200-0505

Fax: (321) 238-0141

Email: jerrygmik@aol.com




4.2

For SPIER:




William D. Spier

12759 NE Whitaker Way, #C453,

Portland, Oregon, 97230

Phone: (503)-332-9675

Fax:

Email: wspier@nyc.rr.com




4.3

Notices provided under this Agreement shall be in writing.




5.

INDEMNIFICATION AND INSURANCE: Intentionally Deleted




6.

GENERAL PROVISIONS




6.1

ENTIRE AGREEMENT:  This Agreement constitutes the entire agreement between XUN
and SPIER relating to the subject matter hereof and supersedes any previous
agreements or understandings, oral or written.




6.2

INDEPENDENT CONTRACTOR:  The services provided by the SPIER, including its
employees/consultants is an independent contractor and is not an employee of XUN
in performing its Services under this Agreement.




6.3

AUDIT AND RECORDS:  SPIER shall retain all pertinent records and shall be
subject to, with reasonable notice, the examination and audit of XUN, its
representatives and the state auditor for a period of three years after final
payment under this Agreement.




6.4

ASSIGNMENT AND SUBCONTRACTS:  SPIER or XUN shall not assign, transfer, or
subcontract this Agreement or any portion thereof, and any assignment, transfer,
change or subcontract in violation of this Agreement shall be void without
written approval by both parties.




6.5

NONDISCRIMINATION AND AFFIRMATIVE ACTION:  During performance of this Agreement
SPIER, its employees, agents and subcontractors shall not unlawfully
discriminate against any employee or applicant for employment because of race,
religion, color, national origin, ancestry, physical disability, medical
condition, marital status, age or


 

CONTRACT NO: S20150603




2


sex, and shall take affirmative action to assure that applicants are lawfully
employed, and the employees are lawfully treated during their employment,
without regard to their race, religion, color, national origin, ancestry,
physical disability, mental condition, marital status, age or sex.

 

6.6

TERMINATION AND SUSPENSION:  Either Party may, upon giving the other party a 30
calendar day notice, terminate this Agreement by giving written notice
specifying the effective date and scope of such termination.  SPIER shall be
entitled to receive payment for work/services provided by SPIER prior to
termination of the Agreement as reflected in monthly timecards.  

 

6.7

SEVERABILITY:  If any of the provisions or portions or applications thereof of
this Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, XUN and SPIER shall negotiate an equitable adjustment in the
provisions of the Agreement with a view toward effecting the purpose of this
Agreement, and the validity and enforceability of the remaining provisions or
portions or applications thereof shall not be affected thereby.  

 

6.8

XUN agrees to pay all appropriately presented invoices within 14 days once XUN
has completed its funding. All invoices will be accrued until funding is
completed by XUN.

 

6.9

AMENDMENT:  Except as expressly provided herein, the provisions of this
Agreement shall not be altered, modified or amended except through the execution
of a written amendment executed by XUN and SPIER.





XUN ENERGY, INC.

 WILLIAM D. SPIER




 

By:  /s/ Jerry G. Mikolajczyk

            /s/ William D. Spier

    Jerry G. Mikolajczyk, President

William D. Spier





Date: June 5, 2015

Date: June 5, 2015

 

CONTRACT NO: S20150603




3




 

ATTACHMENT A




Scope of Services

Contract S20150603




Responsibilities:




·

Responsible to carry out the strategic plans and policies as established by the
board of directors.

·

Reports to the President

·

To implement the strategic goals and objectives of the organization

·

With the President, enable the Board to fulfill its governance function

·

To give direction and leadership toward the achievement of the organization's
philosophy, mission, strategy, and its annual goals and objectives

·

Responsible for corporate liquidity, investments, and risk management related to
the company's financial activities.







Treasurer duties include, but are not limited to:




1.

LEADER

·

Advises the President

·

Advocates / promotes organization and stakeholder change related to organization
mission

·

Supports motivation of employees in organization products/programs and
operations

2.

VISIONARY / INFORMATION BEARER

·

Ensures the Company have sufficient and up-to-date information

·

Looks to the future for change opportunities

·

Interfaces between Board and employees

·

Interfaces between organization and community




3.

DECISION MAKER

·

Formulates policies and planning recommendations to the President

·

Decides or guides courses of action in operations by staff

4.

MANAGER

·

Oversees operations of organization

·

Implements plans

·

Manages human resources of organization

·

Manages financial and physical resources

5.

BOARD DEVELOPER

·

Assists in the selection and evaluation of board members

·

Makes recommendations, supports President during orientation and self-evaluation

 

CONTRACT NO: S20150603




4


Specific Duties:

·

Assist President with acquisition of target company

·

Assist President with SEC filings on a timely manner

·

Assist President to complete Board Policies and Procedures including Committee
Policies and procedures

·

Assist Company on Board member selection

·

Assist President with purchase of D & O insurance

·

Assist President to establish SOX guidelines and procedures

·

Assist Target Company in completing tasks to ensure smooth closing on Target
Company.

·

Assist President with the forecast of cash flow positions, related borrowing
needs, and available funds for investment

·

Assist President to ensure that sufficient funds are available to meet ongoing
operational and capital investment requirements

·

Maintain credit rating agency relationships

·

Assist the President to arrange for equity and debt financing

·

Advise management on the liquidity aspects of its short- and long-range planning

·

Maintain a system of policies and procedures that impose an adequate level of
control over treasury activities

·

Other duties as required




 




CONTRACT NO: S20150603




5


